DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al. (US 2020/0019330).
Consider claim 1, Brandt et al. discloses a computer-implemented method for cache storage system indexing, the computer-implemented method comprising: indexing, by one or more computer processors, a data address in a cache storage system based on a data fingerprint of a cached data, wherein the data fingerprint is generated by a deduplication fingerprint function used for referencing deduplication of data in the cache storage system ([0053]-[0061], read/write cache is accessed using fingerprints derived from deduplication information).
Brandt et al. does not explicitly state that the keys/fingerprints are 20-byte length hashes. However, having a hash related to deduplication being 20-bytes is a well known size, this is also stated by the applicant in [0074], citing that a SHA-1 20-byte hash is typical. As per 2144.03: “Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”. One of these practices is changes in size/proportion. More specifically section 4A: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandt et al. reference to have the keys/fingerprints be exactly 20-bytes because it is a typical hash size used in deduplication to which Brandt et al. is directed and as per MPEP 2144 (4)(A): where the only difference between the prior art and the claims is a recitation of relative size/proportion and this claimed relative size/proportion does not perform differently than the prior art, the claimed subject matter is not patentably distinct from the prior art device.
Consider claim 2, Brandt et al. discloses the computer-implemented method of claim 1, wherein indexing the data address is based only on a subset of the bytes of the data fingerprint as a reference into an array that stores cache addresses in a cache address space of the cache storage system ([0053]-[0061], data is indexed using keys. In [0060] it is described that part of the key is removed to index into the cache.).
Consider claim 3, Brandt et al. discloses the computer-implemented method of claim 1, wherein the data fingerprint is obtained for read operations from deduplication metadata that maps different address aliases from different software logical layers to the deduplication data fingerprint (Fig. 3A-B, [0034]-[0036], the address mappings change based on node behavior.).
Consider claim 4, Brandt et al. discloses the computer-implemented method of claim 1, wherein the data fingerprint is obtained for read operations from deduplication metadata that maps different address aliases from different client domains to the deduplication data fingerprint ([0034]-[0036], [0056], Different deduplication domains and nodes are present.).
Consider claim 5, Brandt et al. discloses the computer-implemented method of claim 1, wherein the cache storage system is a single uniform cache for read/write operations at multiple layers of a storage subsystem, and wherein the indexing provides a uniform indexing across the multiple layers (Fig. 8A-C, [0045], [0053]-[0061], Brandt et al. discloses a read/write cache and consistent hashing and update of a mapping table.).
Consider claim 6, Brandt et al. discloses the computer-implemented method of claim 1, wherein the cache storage system is a sharded cache with sharding based on the data fingerprints generated by the deduplication fingerprint function ([0068]-[0069], sharding is disclosed.).
Consider claim 7, Brandt et al. disclose a computer-implemented method for data operations to a cache storage system, comprising: P202006056US01Page 32 of 35obtaining, by one or more computer processors, a data fingerprint for a data of a data operation, by applying a deduplication fingerprinting function to a data of a write operation, to obtain the data fingerprint generated by using a deduplication fingerprinting function used for deduplication of data in the cache storage system; and using an indexing service to the cache storage system having an address schema based on the data fingerprint of the data of the write operation ([0047]-[0049], [0053]-[0061], read/write cache is accessed using fingerprints derived from deduplication information).
Brandt et al. does not explicitly state that the keys/fingerprints are 20-byte length hashes. However, having a hash related to deduplication being 20-bytes is a well known size, this is also stated by the applicant in [0074], citing that a SHA-1 20-byte hash is typical. As per 2144.03: “Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”. One of these practices is changes in size/proportion. More specifically section 4A: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandt et al. reference to have the keys/fingerprints be exactly 20-bytes because it is a typical hash size used in deduplication to which Brandt et al. is directed and as per MPEP 2144 (4)(A): where the only difference between the prior art and the claims is a recitation of relative size/proportion and this claimed relative size/proportion does not perform differently than the prior art, the claimed subject matter is not patentably distinct from the prior art device.

Consider claim 8, Brandt et al. disclose the computer-implemented method of claim 7, wherein the indexing service uses a reference based on only a subset of the bytes of a data fingerprint as an address into an array that stores cache addresses in a cache address space of the cache storage system ([0045] mapping table is disclosed. In [0060] it is described that part of the key is removed to index into the cache.).
Consider claim 9, Brandt et al. disclose the computer-implemented method of claim 7, wherein the data operation is a write operation and the method further comprises: receiving, by one or more computer processors, a data write operation; calculating, by one or more computer processors, a data fingerprint of a data of the data write operation using a fingerprint function used for deduplication of a data in the cache storage system; creating, by one or more computer processors, a cache entry for the data of the data write operation; and using the data fingerprint to address the cache entry in the cache storage system ([0053]-[0061] Fig. 8A-C).
Consider claim 10, Brandt et al. disclose the computer-implemented method of claim 7, wherein the data operation is a read operation and the method further comprises: receiving, by one or more computer processors, a data read operation with a logical address for the data of the data read operation; obtaining, by one or more computer processors, a data fingerprint of the data for the data read operation from deduplication metadata by referencing the logical address; and using the data fingerprint to address a data in the cache storage system to attempt to read the data of the data read operation ([0053]-[0061] Fig. 8A-C).
Consider claim 11, Brandt et al. disclose the computer-implemented method of claim 10, wherein obtaining the data fingerprint is carried out after a cache miss using an original addressing scheme of the cache P202006056US01Page 33 of 35storage system when a read operation comes down to a deduplication layer as it could not be serviced using the logical address ([0060]-[0061], Fig. 8B-C).
Consider claim 12, Brandt et al. disclose the computer-implemented method of claim 10, wherein obtaining the data fingerprint and using the data fingerprint to address data is carried out prior to an original addressing scheme ([0025], deduplication is used in addition to the base addressing.).
Consider claim 13, Brandt et al. disclose the computer-implemented method of claim 10, further comprising: allowing, by one or more computer processors, false hits of the cache storage system using the data fingerprint to address the data of the data read operation; and verifying, by one or more computer processors, the data fingerprint with the data fingerprint of a retrieved data ([0060]-[0061], a miss can occur when the desired similarity group and subgroup is in the cache.).
Consider claim 14, Brandt et al. disclose the computer-implemented method of claim 10, further comprising: using, by one or more computer processors, only a subset of the bytes of the data fingerprint as an address into an array storing cache addresses; and verifying, by one or more computer processors, the data fingerprint with the data fingerprint of retrieved data (Fig. 3C, [0061], In [0060] it is described that part of the key is removed to index into the cache.).
Consider claim 15, Brandt et al. disclose the computer-implemented method of claim 10, further comprising: discovering, by one or more computer processors, multiple references to a data source by use of the data fingerprint addressing; and unifying, by one or more computer processors, the references to a data source thereby increasing the deduplication ([0025], [0045], [0053]-[0061], Fig. 8A-C, deduplication is performed on similarity groups).
Consider claim 16, Brandt et al. disclose the computer-implemented method of claim 10, wherein obtaining the data fingerprint and using the data fingerprint to address the data is carried out in parallel with an original addressing scheme ([0068]).
Consider claim 17, Brandt et al. disclose a computer system comprising: one or more computer processors; P202006056US01Page 34 of 35one or more computer readable storage media; and program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to create an array that stores cache addresses into a shared cache address space, the array having references based on a data fingerprint of a cached data, wherein the data fingerprint is generated by a deduplication fingerprint function used for deduplication of a data in a cache storage system (Claim 10, [0047]-[0049], [0053]-[0061], read/write cache is accessed using fingerprints derived from deduplication information).
Brandt et al. does not explicitly state that the keys/fingerprints are 20-byte length hashes. However, having a hash related to deduplication being 20-bytes is a well known size, this is also stated by the applicant in [0074], citing that a SHA-1 20-byte hash is typical. As per 2144.03: “Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”. One of these practices is changes in size/proportion. More specifically section 4A: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandt et al. reference to have the keys/fingerprints be exactly 20-bytes because it is a typical hash size used in deduplication to which Brandt et al. is directed and as per MPEP 2144 (4)(A): where the only difference between the prior art and the claims is a recitation of relative size/proportion and this claimed relative size/proportion does not perform differently than the prior art, the claimed subject matter is not patentably distinct from the prior art device.

Consider claim 18, Brandt et al. disclose the computer system of claim 17, further comprising one or more of the following program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: obtain deduplication data fingerprints when carrying out read and write operations to the cache storage system, including: obtain the data fingerprint for read operations from a deduplication metadata, wherein the deduplication metadata maps address aliases from different software logical layers or different client domains to the deduplication data fingerprint; and apply a deduplication fingerprinting function to data of a write operation ([0034]-[0036], [0056], Different deduplication domains and nodes are present.).
Consider claim 19, Brandt et al. disclose the computer system of claim 17, wherein the computer system includes a single uniform cache for read/write operations at multiple layers of a storage subsystem, and wherein the computer system provides a uniform indexing across the multiple layers (Fig. 8A-C, [0045], [0053]-[0061], Brandt et al. discloses a read/write cache and consistent hashing and update of a mapping table.). 
Consider claim 20, Brandt et al. disclose the computer system of claim 17, further comprising one or more of the following program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: create a sharded cache with sharding based on the data fingerprints generated by the deduplication fingerprint function ([0068]-[0069], sharding is disclosed.).
Consider claim 21, Brandt et al. disclose a cache storage system indexing system, comprising: P202006056US01Page 35 of 35a data fingerprint obtaining component for obtaining a data fingerprint for a data of a data operation, by applying a deduplication fingerprinting function to data of a write operation and by accessing deduplication metadata for a read operation to obtain the data fingerprint generated by using a deduplication fingerprinting function used for deduplication of data in the cache storage system; and an array lookup component for obtaining a cache address for the data of the data operation to the cache storage system by using a reference based on the data fingerprint of the data of the data operation (Claim 10, [0047]-[0049], [0053]-[0061], read/write cache is accessed using fingerprints derived from deduplication information).
Brandt et al. does not explicitly state that the keys/fingerprints are 20-byte length hashes. However, having a hash related to deduplication being 20-bytes is a well known size, this is also stated by the applicant in [0074], citing that a SHA-1 20-byte hash is typical. As per 2144.03: “Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”. One of these practices is changes in size/proportion. More specifically section 4A: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandt et al. reference to have the keys/fingerprints be exactly 20-bytes because it is a typical hash size used in deduplication to which Brandt et al. is directed and as per MPEP 2144 (4)(A): where the only difference between the prior art and the claims is a recitation of relative size/proportion and this claimed relative size/proportion does not perform differently than the prior art, the claimed subject matter is not patentably distinct from the prior art device.

Consider claim 22, Brandt et al. disclose the cache storage system indexing system of claim 21, further comprising: a write operation component for: receiving a data write operation; calculating a data fingerprint of a data of the data write operation using a fingerprint function used for deduplication of a data in the cache storage system; creating a cache entry for the data of the data write operation; and using the data fingerprint to address the cache entry in the cache storage system; and a read operation component for: receiving a data read operation with a logical address for a data of the data read operation; obtaining a data fingerprint of the data of the data read operation from deduplication metadata by referencing the logical address; and using the data fingerprint to address the data of the data write operation and the data of the data read operation in the cache storage system ([0053]-[0061], Fig. 8A-C).
Consider claim 23, Brandt et al. disclose the cache storage system indexing system of claim 21, further comprising: a hit verifying component for verifying the data fingerprint with the data fingerprint of retrieved data ([0060]-[0061], a miss can occur when the desired similarity group and subgroup is in the cache.).
Consider claim 24, Brandt et al. disclose the cache storage system indexing system of claim 21, further comprising: a reference unifying component for discovering multiple references to a data source by use of the data fingerprint addressing and unifying the references to a data source thereby increasing the deduplication ([0025], [0045], [0053]-[0061], Fig. 8A-C, deduplication is performed on similarity groups).
Consider claim 25, Brandt et al. disclose a cache storage system sharded using a data fingerprint address as a shard key, where the data fingerprint address is an address based on a data fingerprint obtaining using a deduplication fingerprint function used for deduplication of data in the cache storage system ([0068]-[0069], sharding is disclosed. Claim 10, [0047]-[0049], [0053]-[0061], read/write cache is accessed using fingerprints derived from deduplication information).
Brandt et al. does not explicitly state that the keys/fingerprints are 20-byte length hashes. However, having a hash related to deduplication being 20-bytes is a well known size, this is also stated by the applicant in [0074], citing that a SHA-1 20-byte hash is typical. As per 2144.03: “Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients”. One of these practices is changes in size/proportion. More specifically section 4A: “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Brandt et al. reference to have the keys/fingerprints be exactly 20-bytes because it is a typical hash size used in deduplication to which Brandt et al. is directed and as per MPEP 2144 (4)(A): where the only difference between the prior art and the claims is a recitation of relative size/proportion and this claimed relative size/proportion does not perform differently than the prior art, the claimed subject matter is not patentably distinct from the prior art device.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. The applicant’s arguments pertain to the new claim limitations which have been addressed in the appropriate claim rejections above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136